 

EXHIBIT 10.2

 

BANK OF HAWAII CORPORATION

HUMAN RESOURCES AND COMPENSATION COMMITTEE OF

THE BOARD OF DIRECTORS RESOLUTIONS

 

RE:   ADOPTION OF AMENDMENT NO. 2003-1 TO THE PACIFIC CENTURY FINANCIAL
CORPORATION ONE-YEAR INCENTIVE PLAN

 

WHEREAS, Bank of Hawaii Corporation (“BOHC”) maintains the Pacific Century
Financial Corporation One-Year Incentive Plan, effective as of January 1, 1999
(“Plan”); and

 

WHEREAS, under Section 11.1 of the Plan, the Human Resources and Compensation
Committee of the Board of Directors of BOHC (“Committee”) is authorized to amend
the Plan.

 

NOW, THEREFORE, BE IT RESOLVED THAT:

 

1.   The Committee hereby adopts Amendment No. 2003-1 to the Plan in the form
substantially as attached hereto, effective as of January 1, 2003.

 

2.   The appropriate members of the Committee are hereby authorized and directed
to take any and all actions necessary and desirable to carry out the intent of
the foregoing resolution.

 

--------------------------------------------------------------------------------

 

I, David A. Heenan, hereby certify that I am the duly appointed and acting
Chairperson of the Human Resources and Compensation Committee of the Board of
Directors of Bank of Hawaii Corporation, and that the above resolutions were
adopted at a meeting of the Committee held on January 24, 2003, at which meeting
a quorum was at all times present and acting, and that said resolutions are
still in full force and effect.

 

DATED: January 24, 2003

 

HUMAN RESOURCES AND

COMPENSATION COMMITTEE OF

THE BOARD OF DIRECTORS OF

BANK OF HAWAII CORPORATION

By

 

    /s/    David A. Heenan        

--------------------------------------------------------------------------------

   

    Its Chairperson

 



--------------------------------------------------------------------------------

 

AMENDMENT NO. 2003-1 TO THE

PACIFIC CENTURY FINANCIAL CORPORATION

ONE-YEAR INCENTIVE PLAN

 

1. Effective as of January 1, 2003, the Pacific Century Financial Corporation
One-Year Incentive Plan (“Plan”) shall be amended by removing references to the
“Pacific Century Financial Corporation One-Year Incentive Plan” and inserting in
lieu thereof references to the “Bank of Hawaii Corporation Executive Incentive
Plan” as the name of the Plan.

 

2. Effective as of January 1, 2003, the Plan shall be amended by removing
references to the “Pacific Century Financial Corporation” and “PCFC” and
inserting in lieu thereof references to the “Bank of Hawaii Corporation” and
“BOHC”, respectively, as sponsoring employer of the Plan.

 

3. Effective as of January 1, 2003, the following new paragraph shall be added
at the end of Section 6.1 of the Plan: “The Final Award shall constitute
compensation that is earned as of the date of determination and payment of such
Final Award. Further, in accordance with Article 7 and subject to certain
exceptions as provided under Article 7, a Participant shall not be entitled to a
payment of a Final Award unless such Participant is employed in good standing by
BOHC or a Subsidiary throughout the Performance Period and the period ending on
the date of the determination and payment of such Final Award.”

 

4. Effective as of January 1, 2003, Section 7.2 of the Plan shall be revised to
read as follows: “Unless determined otherwise by the Committee and set forth in
the Participant’s Award Agreement, in the event that a Participant is not
employed in good standing throughout the Performance Period and the period
ending on the date of the determination and payment of a Final Award other than
for those reasons set forth in Section 7.1, the Participant shall not be
entitled to any Final Awards for the Performance Period.”

 

5. Effective as of January 1, 2003, Section 7.1 of the Plan shall be revised to
read as follows: “In the event the employment of a Participant is terminated by
reason of death, Disability, or Retirement during a Performance Period, the
Committee in its sole discretion shall determine whether the Participant shall
be entitled to the payout of any Final Award and, if so, shall also determine
the manner in which any Final Award shall be prorated. The Participant shall not
be entitled to any Final Award until the date of determination and payment of
the Final Award. Payments of any prorated Final Awards in this case shall be
made at the similar time as payments are made to Participants who did not
terminate employment during the applicable Performance Period.”